Exhibit 10.22

 

NWA- New A330 Aircraft Financing Letter Agreement

 

*** Indicates CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 

NEW A330 FINANCING LETTER AGREEMENT No 1

 

As of January 21, 2005

 

 

Ladies and Gentlemen:

 

Northwest Airlines, Inc. (“Buyer”), and AVSA, S.A.R.L. (“Seller”), have entered
into Amendment No 7 (the “Agreement”), dated as of January 21, 2005, to that
certain A330 Purchase Agreement, dated as of December 21, 2000, as amended,
which covers, among other matters, the sale by the Seller and the purchase by
Buyer of eight (8) Additional A330 Aircraft (the “Aircraft”) as described in the
Agreement.  Buyer and Seller have agreed to set forth in this New A330 Financing
Letter Agreement (this “Letter Agreement”) certain terms and conditions
regarding the financing of the Aircraft.

 

The financing support provided or caused to be provided by Seller, in the form
of a New A330 Financing, as set out in this Letter Agreement shall only be
available for up to three (3) Aircraft out of the first four (4) and up to three
(3) Aircraft out of the last four (4) Aircraft to be delivered to Buyer.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the Agreement. The terms “herein”,
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.

 

This Letter Agreement shall not constitute part of the Agreement, but shall be a
separate and independent contract of financial accommodation.

 

A. NEW A330 FINANCING:

 

Seller hereby agrees that Seller or one or more of its subsidiary or affiliate
companies (the “Lender”) shall provide, or cause to be provided for each of the
six (6) Aircraft referred to in the second paragraph of this Letter Agreement, a
standby credit facility in the form of a senior secured mortgage debt financing
on the terms and conditions outlined below (each a “New A330 Financing”).

 

Financed Amount:

 

The Financed Amount for an Aircraft shall not exceed *** percent of the Aircraft
Net Fly Away Price (as defined below) of such Aircraft.

 

--------------------------------------------------------------------------------


 

Aircraft Net Fly Away Price:

 


Final Contract Price of the relevant Aircraft, net of all airframe and engine
credit memoranda available at delivery to reduce the Final Contract Price
regardless of the application of such credit memoranda by Buyer. The Aircraft
Net Fly Away Price for an Aircraft shall include the cost, subject to the limits
set out below, of buyer furnished equipment and AVSA-supplied buyer furnished
equipment under Clause 18 of the A330 Purchase Agreement, dated as of
December 21, 2000, as amended, (together the “Equipment”) for such Aircraft. The
cost of Equipment included within the Aircraft Net Fly Away Price shall not
exceed *** percent (***%) of the Aircraft Net Fly Away Price excluding the cost
of the Equipment for such Aircraft.

 

 

 

Term:

 

*** years from delivery of the relevant Aircraft.

 

 

 

Repayment Profile:

 

Each New A330 Financing shall amortize from the Financed Amount using a fixed
principal annuity repayment profile based on a notional interest rate of ***%
per annum down to a *** percent (***%) balance repayment of the Financed Amount
(the “Balloon”) at year ***.

 

 

 

 

 

New A330 Financing shall be fully repaid in *** quarterly principal repayments,
in arrears, with a final payment equal to the Balloon.

 

 

 

 

 

Installments of interest shall be calculated at the beginning of each quarter of
the Term on the relevant principal then outstanding using the applicable
Interest Rate as defined below and shall be payable quarterly in arrears.

 

 

 

Upfront Arrangement Fee:

 


Buyer shall pay the Lender an upfront Arrangement Fee for each New A330
Financing in an amount equal to *** percent of the Financed Amount for the
relevant Aircraft.

 

 

 

Interest Rate:

 

The Interest Rate for each New A330 Financing will be determined at the drawdown
of such New A330 Financing and will be based on a floating, private placement
rate equal to three (3) month US$LIBOR as determined and notified by Lender to
Buyer from time to time (“3M LIBOR”) plus the highest of:

 

 

 

 

 

(x)

*** basis points per annum;

 

Privileged and Confidential

 

2

--------------------------------------------------------------------------------


 

 

 

(y)

the then prevailing Buyer’s Market Margin over 3M LIBOR (as determined below)
for a comparable borrowing;

 

 

 

 

 

 

(z)

the Airbus SAS’ Cost of Funds over 3M LIBOR (as determined below) for a
comparable borrowing plus *** basis points per annum.

 

 

 

 

 

 

Prior to each New A330 Financing the Seller and Buyer will establish the then
prevailing Buyer’s Market Margin over 3M LIBOR and the Airbus SAS’ Cost of Funds
over 3M LIBOR by requesting their respective commercial banks to determine the
rate that would be obtainable in the market by Buyer and by Airbus SAS for a
comparable borrowing at the time of such New A330 Financing. If the two
commercial banks agree on Buyer’s Market Margin over 3M LIBOR and the Airbus
SAS’ Cost of Funds over 3M LIBOR then these rates shall be the Buyer’s Market
Margin over 3M LIBOR and the Airbus SAS’ Cost of Funds over 3M LIBOR for
purposes of such New A330 Financing.

 

 

 

 

 

Should the two commercial banks fail to agree on Buyer’s Market Margin over 3M
LIBOR and/or the Airbus SAS’ Cost of Funds over 3M LIBOR, the Seller and Buyer
will request a mutually selected third commercial bank to determine Buyer’s
Market Margin over 3M LIBOR and/or the Airbus SAS’ Cost of Funds over 3M LIBOR
and the average of the closest two of the three commercial bank quotations for
each of Buyer’s Market Margin over 3M LIBOR and/or the Airbus SAS’ Cost of Funds
over 3M LIBOR will be Buyer’s Market Margin over 3M LIBOR and the Airbus SAS’
Cost of Funds over 3M LIBOR for purposes of such New A330 Financing.

 

 

 

Interest Rate Cap:

 

The Interest Rate determined as described above for a New A330 Financing shall
at all times be subject to a cap of the 3M LIBOR plus *** basis points per
annum.

 

 

 

Interest Rate ***:

 

If Buyer ***, then:

 

 

 

 

 

(x)

The Interest Rate applicable to the New A330 Financing for each Aircraft yet to
be delivered by Seller shall be the Interest Rate at the time of such financing
as described above *** basis points per annum;

 

 

 

 

 

(y)

The Interest Rate as described above for each New A330 Financing for Aircraft
which have already been delivered and

 

3

--------------------------------------------------------------------------------


 

 

 

 

on which Lender is then holding any portion of such New A330 Financing shall be
*** basis points per annum; and

 

 

 

 

 

 

(z)

The Interest Rate Cap as described above for each Aircraft then financed on
which Lender is then holding any portion of such New A330 Financing and for each
Aircraft to be financed by Lender shall be *** basis points per annum.

 

 

 

 

***:

 

If Buyer *** by January 27, 2005 then (i) the provisions of the Interest Rate
*** paragraph immediately above shall be terminated and shall be of no further
force or effect and (ii) the Interest Rate Cap as described above shall be ***
to 3M LIBOR plus *** basis points per annum.

 

 

 

Prepayment right

 

Each New A330 Financing shall be pre-payable in whole or in part at any time by
Buyer without premium or penalty other than 3M LIBOR breakage cost and, provided
no event of default having occurred under any New A330 Financing, without
limitation resulting from the cross-default and cross-collateralization
provisions described below.

 

 

 

Cross Default and Cross-collateralization

 


Cross default and cross-collateralization shall apply between the transaction
documents for all New A330 Financings entered into and to be entered into at any
time between Lender and Buyer and/or any of their subsidiaries or affiliate
companies. In the event that Lender assigns, transfers, securitizes or otherwise
participates more than fifty percent (50%) of the then outstanding principal
amount of any New A330 Financing to a third party or parties, the rights of
cross-default and cross-collateralization shall terminate with respect to such
New A330 Financing provided that in the event that Lender assigns, transfers,
securitizes or otherwise participates, at any time and from time to time, more
than fifty percent (50%) of the then outstanding principal amount of two or more
New A330 Financings to the same third party or parties, the rights of
cross-default and cross-collateralization shall be in effect, whether or not
previously terminated in accordance with this sentence among (but only among)
such New A330 Financings. Following any such assignment, transfer,
securitization or participation, Lender shall retain the benefit of
cross-default and cross-collateralization among (but only among) the remaining
New A330 Financings.

 

4

--------------------------------------------------------------------------------


 

Airbus Financial Services (“AFS”), AFS joint ventures or their subsidiaries

 




The provisions of Section 8.7 of the MSN 633 Credit Agreement (as defined below)
shall be incorporated into each New A330 Financing, provided, however, that for
purposes of (i) providing any New A330 Financing or (ii) an assignment of any
New A330 Financing, in the event that Avion Capital Limited, AFS or AFS’
successor (provided such AFS successor is a subsidiary of Airbus SAS), any joint
venture where AFS or AFS’ successor (provided such AFS successor is a subsidiary
of Airbus SAS) is at least a twenty-five percent (25%) participant, or any of
their wholly owned subsidiaries is either the provider or the assignee of a New
A330 Financing, such entity shall not be subject to a net worth test and shall
not be required to obtain a third party guarantee of its obligations.

 

 

 

Notice

 

Buyer shall inform Seller of its intention to use the New A330 Financing offered
by Seller as set forth herein as to any Aircraft by providing written notice to
Seller no less than sixty (60) days prior to the scheduled month of delivery of
each such Aircraft (the “Preliminary Notice Date”). Buyer will be required to
provide final written irrevocable notice (the “Final Notice Date”) to Seller no
less than thirty (30) days prior to the scheduled month of delivery of such
Aircraft.

 

 

 

 

 

Notwithstanding the foregoing, in order to facilitate administrative planning,
Lender will be entitled from time to time and in advance of the Preliminary
Notice Date to ask Buyer about its likely intentions with regard to the
financing of a relevant Aircraft. Buyer hereby undertakes to provide a good
faith response to any such enquiry, which will not be binding on its ultimate
intentions.

 

 

 

Transaction Documents

 

The documentation for each New A330 Financing shall be based upon the
documentation for the financing of MSN 633, the Credit Agreement, dated as of
November 16, 2004, Among Northwest Airlines as Borrower, Airbus Finance Company
Limited as Lender and *** as Administrative and Collateral Agent (the “MSN 633
Credit Agreement”) and the Mortgage and Security Agreement, dated as of
November 16, 2004, between Northwest Airlines, Inc. and ***, reasonably adjusted
to reflect:

 

 

 

 

 

(i)

the provisions of this Letter Agreement;

 

 

 

 

 

 

(j)

with mutual consent and with Buyer and Seller acting in good faith, market terms
and conditions arising after the date of this Letter Agreement for a comparable
financing as of the delivery date of the Aircraft subject to such New A330
Financing.

 

5

--------------------------------------------------------------------------------


 

Cost and Expenses

 

Buyer will pay the Lender’s reasonable and adequately documented external legal
expenses incurred on or after the applicable Preliminary Notice Date in relation
to each New A330 Financing whether or not consummated but only, in the case of a
consummated New A330 Financing, to the extent accrued to the initial funding
date plus reasonable post closing fees and expenses relating to such initial
funding date. The provisions of this Paragraph shall survive any termination of
this Letter Agreement.

 

 

Guarantee

 

To the extent that Seller or an affiliate of Seller other than AFS or AFS’
successor (provided such AFS successor is a subsidiary of Airbus SAS) is a
Lender under a New A330 Financing and prior to any transfer or assignment of
such New A330 Financing by such Lender, the obligation of such Lender to
disburse the loan thereunder, subject to the terms and conditions specified
therein, shall be guaranteed by Airbus SAS on terms substantially similar to
those set forth in Exhibit A of this Letter Agreement.

 

B. CONDITIONS PRECEDENT:

 

Each New A330 Financing will contain appropriate conditions precedent including

 

(i)            there not having occurred since 31 December 2004 and be
continuing 60 days before drawdown of debt under this Letter Agreement in
respect of a relevant Aircraft a material adverse change in Buyer’s financial
condition which has a material adverse effect on Buyer’s ability to perform its
material obligations under the New A330 Financing;

 

(ii)           Buyer not being in material default, at time of drawdown of debt
under this Letter Agreement in respect of a relevant Aircraft, under

 

(A) any material financing, including without limitation

 

(1)   any financing drawn under the Credit Agreement, an A330 Short-Term Credit 
or a EETC Participation, an  A319 Short-Term Credit, the AIFS Term Loan (if AIFS
or an affiliate thereof remains at risk),  an AIL Trust (if AIL or an affiliate
thereof remains at risk); and

 

(2)   any financing drawn under commitments provided to Buyer by the propulsion
systems manufacturer in respect of an A330 aircraft; and

 

(3)   any financing drawn under this Letter Agreement; and

 

(4)   any financing drawn under any commitment provided by Seller to Buyer in
respect of any Airbus aircraft; or

 

6

--------------------------------------------------------------------------------


 

(B)           under the Agreement or the Airbus A330-300 Purchase Agreement
dated as of December 21, 2000 as amended from time to time (the “PA No1”); and

 

(iii)          NWA having used commercially reasonable efforts to secure third
party financing for the relevant Aircraft on equal or better terms before
utilizing Seller’s financing support hereunder, provided that a letter from a
major investment banker stating that such third party financing is unavailable
on equal or better terms to Buyer shall satisfy Buyer’s obligation to use
commercially reasonable efforts to secure such financing.

 

Each of the defined terms identifying a financing facility in clause (ii)(A)(1)
above shall have the meaning ascribed thereto in the A330 Financing Letter
Agreement No 1 as of December 21, 2000, as amended from time to time (the “FLA
No1”).

 

C. BUYER’S COOPERATION

 

Buyer shall cooperate in good faith with Seller or Lender in their efforts to
sell-down, securitize or otherwise reduce its financing exposure to Buyer.

 

D. MAXIMUM PRINCIPAL AMOUNT

 

The aggregate principal amount of the New A330 Financings to be provided
hereunder shall not exceed US$ *** million.

 

E. TERMINATION

 

During the term of this Letter Agreement, each of the commitments of Lender set
forth herein shall be subject to the non-occurrence of any of the events
described in this paragraph E. Should any event described in sub-paragraph (a)
of this paragraph occur, this Letter Agreement and the commitments of Seller
hereunder shall automatically terminate without notice of any kind and without
prejudice to any other rights or remedies that may be available to Seller. If
any event described in sub-paragraphs (b) or (c) of this paragraph occur, Seller
shall be entitled to terminate this Letter Agreement and its commitments
hereunder.

 

(a)

 

(1)           Buyer or any other party shall commence any case, proceeding or
other action with respect to Buyer in any jurisdiction relating to bankruptcy,
insolvency, reorganisation or relief from debtors or seeking a reorganisation,
arrangement, winding-up, liquidation, dissolution or other relief with respect
to its debts and such case, proceeding or action is not dismissed within sixty
(60) days.

 

7

--------------------------------------------------------------------------------


 

(2)           An action is commenced seeking the appointment of a receiver,
trustee, custodian or other similar official for Buyer for all or substantially
all of its assets and such action is not stayed or dismissed within sixty (60)
days, or Buyer makes a general assignment for the benefit of its creditors

 

(3)           An action is commenced against Buyer seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets and such action is not dismissed within sixty
(60) days.

 

(4)           Buyer is unable generally to pay its debts as they become due.

 

(5)           There is a liquidation, winding-up or analogous event with respect
to Buyer.

 

(b)

 

(1)           Buyer fails to make any Predelivery Payment required to be made
pursuant to the Agreement or the PA No1 when such payment comes due or fails to
make payment of all or part of the Final Contract Price with respect to any
aircraft required to be made pursuant to the Agreement or the PA No1.

 

(2)           Buyer defaults on any payment of principal or interest on any
indebtedness or in the payment of any guarantee obligation to Seller or any of
its Affiliates (as defined in the Agreement).

 

(3)           Buyer defaults in its obligation to take delivery of an A330
aircraft under the Agreement or the PA No1.

 

(4)           Buyer defaults in any material respect in the observance or
performance of any other material covenant or undertaking contained in the
Agreement or PA No1, and such default continues beyond the applicable grace
period (if any).

 

(5)           The Agreement or PA No1 shall have terminated on account of a
material breach by Buyer or for any other reason or if Buyer shall be in
material default of any of its obligations thereunder.

 

(c)           Buyer or any of its affiliates shall have materially defaulted
under any A330 Short-Term Credit, EETC Participation (each as defined in the FLA
No1) or New A330 Financing.

 

8

--------------------------------------------------------------------------------


 

F. GENERAL

 

1.     Propulsion Systems Manufacturer

 

Buyer hereby confirms that, at the time of signature of the Propulsion Systems
agreement  in respect of support and warranties on the Propulsion Systems and as
a condition of its selection, the Propulsion Systems manufacturer will be
required to provide a formal and documented undertaking to Buyer to provide
financing options to Buyer in respect of up to *** Aircraft out of the eight (8)
firmly ordered Aircraft. Seller hereby confirms that it has reached satisfactory
terms with Pratt and Whitney with respect to the allocation of Aircraft for
financing purposes whereby Pratt and Whitney will have responsibility for
providing financing on the *** Aircraft and on *** out of the last four (4)
Aircraft to be delivered to Buyer. The rank of the *** Aircraft as to which
Pratt and Whitney shall have financing responsibility will be communicated by
written notice from Seller to Buyer no later than eighteen (18) months prior to
the scheduled delivery date of the last Aircraft scheduled to be delivered
pursuant to the Agreement.

 

2.     Option aircraft

 

The support outlined herein is available in respect of six (6) out of the
initial eight (8) firmly ordered Aircraft and not in respect of Option Aircraft
or Purchase Right Aircraft subsequently converted to firm aircraft.

 

3.     Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of Buyer and
Seller hereunder (excluding, for the avoidance of doubt, for the purposes of
this Paragraph the rights and obligations under a New A330 Financing that has
already been closed) will not be assigned or transferred or mortgaged or pledged
in any manner without the prior written consent of the other party hereunder,
and any attempted assignment or transfer in contravention of the provisions of
this Paragraph will be void and of no force and effect.

 

4.     Miscellaneous Provisions

 

(a)           Notices

 

All notices and requests required or authorized hereunder shall be given in
writing either by personal delivery to a responsible officer of the party to
whom the same is given or by commercial courier or mail or by electronic
transmission to the addresses set forth below. The date upon which any such
notice or request is so personally delivered or delivered by commercial courier
or mail, or if such notice or request is given by electronic transmission, the
date upon which sent, shall be deemed to be the effective date of such notice or
request.

 

9

--------------------------------------------------------------------------------


 

Seller shall be addressed at:

 

 

2, rond-point Maurice Bellonte

 

31700 BLAGNAC, FRANCE

 

 

 

Attention:

Director - Contracts

 

Telephone:

(33) 5 61 30 40 12

 

Fax:

(33) 5 61 30 40 11

 

And Buyer shall be addressed at:

 

 

2700 Lone Oak Parkway

 

Eagan, Minnesota 55121, USA

 

 

 

Attention:

Senior Vice President Finance & Treasurer

 

Telephone:

(1) 612 726 2274

 

Fax:

(1) 612 726 2221

 

or at such other address or to such other address or to such other person as the
party receiving the notice or request may designate from time to time.

 

(b)           Waiver

 

The failure of either party to enforce at any time any of the provisions of this
Letter Agreement, or to exercise any right herein provided, or to require at any
time performance by any other party of any of the provisions hereof, will in no
way be construed to be a present or future waiver of such provisions nor in any
way to affect the validity of this Letter Agreement or any part hereof or the
right of the other party thereafter to enforce each and every provision. The
express waiver by either party of any provision, condition or requirement of
this Letter Agreement shall not constitute a waiver of any future obligation to
comply with such provision, condition or requirement.

 

(c)           Interpretation and Law

 

THIS LETTER AGREEMENT AND ANY DOCUMENTS PERTAINING TO ANY OF THE FINANCING
PROVIDED HEREUNDER WILL BE GOVERNED BY AND CONSTRUED, AND THE PERFORMANCE
THEREOF WILL BE DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE IN SUCH STATE BY RESIDENTS THEREOF AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE. Each of Seller and Buyer (i) hereby irrevocably
submits itself to the non-exclusive jurisdiction of the courts of the State of
New York, New York County, of the United States, and to the non-exclusive
jurisdiction of the United States District Court for the Southern District of
New York, for the purposes of any suit, action or other proceeding arising out
of this Letter Agreement, the subject matter hereof or any of the

 

10

--------------------------------------------------------------------------------


 

transactions contemplated hereby brought by any party or parties hereto, and
(ii) hereby waives, and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, to the extent permitted by
applicable law, any defense based on sovereign or other immunity or that any
suit, action or proceeding is brought in an inconvenient forum, that the venue
of such suit, action or proceeding is improper, or that this Letter Agreement or
the subject matter hereof or any of the transactions contemplated hereby may not
be enforced in or by such courts.

 

(d)           Confidentiality

 

Subject to any legal or governmental requirements of disclosure, and except for
disclosure to legal counsel, credit rating agencies and lead lenders to the
parties on an as-needed basis, the parties (which for this purpose shall include
their board of directors, employees, agents and advisers (including financial
advisers)) shall maintain the terms and conditions of this Letter Agreement
strictly confidential. Without limiting the generality of the foregoing, Buyer
and Seller will limit the disclosure of the contents of this Letter Agreement,
to the extent legally permissible, in any filing required to be made with any
governmental agency and shall make such applications as shall be necessary to
implement the foregoing. Buyer and Seller shall consult with each other prior to
the making of any public disclosure or filing, otherwise permitted hereunder, of
this Letter Agreement or the terms and conditions hereof. In the event that
Buyer receives any other disclosure request from any government or any branch,
agency or instrumentality thereof or any government-related entity, which Buyer
believes would be advisable to satisfy in whole or in part, Buyer and Seller
will consult and Seller will not unreasonably withhold its consent to such
disclosure.. The provisions of this Paragraph shall survive any termination of
this Letter Agreement.

 

(e)           Severability

 

In the event that any provision of this Letter Agreement should for any reason
be held to be without effect, the remainder of this Letter Agreement shall
remain in full force and effect. To the extent permitted by applicable law, each
party hereto hereby waives any provision of law which renders any provision of
this Letter Agreement prohibited or unenforceable in any respect.

 

(f)            Alterations to Contract

 

This Letter Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes any previous understanding,
commitments or representations whatsoever, oral or written.

 

(g)           Language

 

All correspondence, documents and any other written matters in connection with
this Letter Agreement shall be in English.

 

11

--------------------------------------------------------------------------------


 

(h)           Headings

 

All headings in this Letter Agreement are for convenience of reference only and
do not constitute a part of this Letter Agreement.

 

(i)            Counterparts

 

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.

 

12

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to AVSA.

 

 

 

Very truly yours,

 

 

 

AVSA S.A.R.L.

 

 

 

 

 

By:

/s/ Marie-Pierre Merle-Beral

 

 

 

Name:

Marie-Pierre Merle-Beral

 

 

Title:

CEO

 

 

 

 

Northwest Airlines, Inc.

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

By:

/s/ Daniel B. Matthews

 

 

Name:

Daniel B. Matthews

 

Title:

Senior Vice President
and Treasurer

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

CONSENT AND GUARANTY

 

Airbus SAS hereby acknowledges notice of and consents to all of the terms of the
[name of credit agreement the “Credit Agreement”) between [name of AVSA
affiliate] (the “Lender”) and Northwest Airlines, Inc. (“Northwest”) in respect
of the financing of one (1) A330 aircraft and unconditionally guarantees upon
first written demand the due and punctual performance by the Lender of the
Lender’s obligation to disburse the Loan subject to all of the terms and
conditions specified in the Credit Agreement.  Airbus SAS hereby agrees that its
obligations hereunder are unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by any modification or amendment of or supplement to the Credit
Agreement (other than release, discharge or waiver of this Consent and Guaranty)
provided, however, that the obligations of Airbus SAS under this Consent and
Guaranty shall terminate and be of no further force and effect on the earlier to
occur of (i) the date on which the Lender transfers or assigns its rights and
obligations under the Credit Agreement to any Person that is not an Affiliate of
AVSA S.A.R.L. and (ii) the date on which the Lender disburses the Loan in
accordance with the Credit Agreement.  Airbus SAS agrees that it will execute
and deliver such other and further instruments as may be reasonably requested by
Northwest, its successors or assigns to reaffirm its obligations hereunder.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this Consent and Guaranty to be
executed and delivered as of the day first above written.

 

 

 

AIRBUS S.A.S

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

Title:

 

14

--------------------------------------------------------------------------------